UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


MAHMUD GAID AHMED,                       
                           Petitioner,
                 v.                              No. 02-2254
JOHN ASHCROFT, Attorney General,
                       Respondent.
                                         
                On Petition for Review of an Order
               of the Board of Immigration Appeals.
                          (A75-342-789)

                  Submitted: September 10, 2003

                      Decided: October 21, 2003

     Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.



Petition denied by unpublished per curiam opinion.


                             COUNSEL

James A. Roberts, LAW OFFICES OF JAMES A. ROBERTS, Falls
Church, Virginia, for Petitioner. Peter D. Keisler, Assistant Attorney
General, Carl H. McIntyre, Jr., Senior Litigation Counsel, Marshall
Tamor Golding, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         AHMED v. ASHCROFT
                              OPINION

PER CURIAM:

   Mahmud Gaid Ahmed, a native and citizen of Somalia, petitions
for review from an order of the Board of Immigration Appeals. We
have reviewed the record provided by the parties and the decision of
the Board.

   Ahmed challenges the negative credibility findings made by the
immigration judge and affirmed by the Board. We have reviewed the
immigration judge’s credibility determination and find it to be sup-
ported by specific, cogent reasoning and therefore entitled to substan-
tial deference. Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989). We
hold that the Board properly reviewed Ahmed’s appeal under 8
C.F.R. § 1003.1(a)(7) (2003). Accordingly, we find Ahmed’s failure
to establish eligibility for asylum is not manifestly contrary to the law
or an abuse of discretion. 8 U.S.C. § 1254(b)(4)(D) (2000).

   The standard for receiving withholding of removal is "more strin-
gent than that for asylum eligibility." Chen v. INS, 195 F.3d 198, 205
(4th Cir. 1999). An applicant for withholding must demonstrate a
clear probability of persecution. INS v. Cardoza-Fonseca, 480 U.S.
421, 430 (1987). As Ahmed failed to establish entitlement to asylum,
he cannot satisfy the higher standard for withholding of removal.

   We accordingly deny the petition for review. We dispense with
oral argument because the facts and legal arguments are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                   PETITION DENIED